EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 05/09/2022
In claim 1, last line, the phrase “, and wherein the at least one arm includes an eyelet extending from a distal end of the at least one arm” has been inserted before the period.

3.	Authorization for this examiner’s amendment was given in an interview with Steven Taylor on 5/24/2022.
 
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a full body resistance training device comprising: a frame having a backboard oriented in a first plane and at least one bracket oriented in a second plane parallel to the first plane, wherein the backboard and the at least one bracket are spaced apart to receive a planar edge; at least one clamping knob attached to the backboard, wherein the at least one clamping knob is actuatable towards and away from the at least one bracket; and at least one arm attached to the frame by a connection, wherein the connection between the arm and the frame is movable and lockable between a plurality of positions, the at least one arm being oriented in a third plane non-parallel to the first and second planes, and wherein the at least one arm includes an eyelet extending from a distal end of the at least one arm.
Claims 2-6, 8-10, and 14-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 22, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a full body resistance training device comprising: a frame having a backboard oriented in a first plane and at least one bracket oriented in a second plane parallel to the first plane, wherein the backboard and the at least one bracket are spaced apart to receive a planar edge; at least one clamping knob attached to the backboard, wherein the at least one clamping knob is actuatable towards and away from the at least one bracket; and at least one arm attached to the frame by a connection, wherein the connection between the arm and the frame is movable and lockable between a plurality of positions, the at least one arm being oriented in a third plane non-parallel to the first and second planes, and wherein the at least one arm has a skeletal construction having one or more mounting points.

Regarding claim 23, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a full body resistance training device comprising: a frame having a backboard oriented in a first plane and at least one bracket oriented in a second plane parallel to the first plane, wherein the backboard and the at least one bracket are spaced apart to receive a planar edge; at least one clamping knob attached to the backboard, wherein the at least one clamping knob is actuatable towards and away from the at least one bracket; and at least one arm attached to the frame by a connection, wherein the connection between the arm and the frame is movable and lockable between a plurality of positions, the at least one arm being oriented in a third plane non-parallel to the first and second -4-Response to Final Office Action dated February 10, 2022U.S. Patent Application No. 16/783,704planes, and wherein the at least one arm is rigidly secured to an adjacent arm by at least one crossbar.
Claims 13 depends from claim 23 and is allowable for all the reasons claim 23 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784